Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the 3GPP" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the 3GPP" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 depend on claims 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 11-13 and 15 are rejected under 35 U.S.C. 102a2 as being anticipated by US 2020/0336953 (Liu et al.)
As to claim 1, Liu teaches a method, comprising: 
receiving, by a processor (240, fig 1) of an apparatus (115, fig 1), an indication to initiate a notification procedure from a network over a non-3rd Generation Partnership Project (non-3GPP) access while a 3GPP access with the network is unavailable (see steps 400-410, fig 4, and paragraphs 67, 68, 73-78. Paragraphs 67, 68 and 77 in particular teaches that the access policy information may be provided by network in messages such as SIB and NAS messages); 
transmitting, by the processor, a notification response message to the network responsive to the receiving (see step 410, fig 4, handover to non-3GPP initiated by UE over non-3GPP network when 3GPP is deemed unavailable); and 
after the 3GPP access with the network becomes available, indicating, by the processor, to the network that the apparatus is reachable over the 3GPP access (see steps 500-510, fig 5, when 3GPP deemed available again, a handover request to 3GPP is initiated by UE).
As to claim 7
receiving, by a processor (240, fig 1) of an apparatus (115, fig 1), an indication to initiate a notification procedure from a network over a non-3rd Generation Partnership Project (non-3GPP) access while a 3GPP access with the network is unavailable (see steps 400-410, fig 4, and paragraphs 67, 68, 73-78. Paragraphs 67, 68 and 77 in particular teaches that the access policy information may be provided by network in messages such as SIB and NAS messages); 
transmitting, by the processor, a notification response message to the network responsive to the receiving (see step 410, fig 4, handover to non-3GPP initiated by UE over non-3GPP network when 3GPP is deemed unavailable); 
after the 3GPP access with the network becomes available, transmitting, by the processor, an indication message to the network over the non-3GPP access that the apparatus is reachable over the 3GPP access (see steps 500-510, fig 5, when 3GPP deemed available again, a handover request to 3GPP is initiated by UE).
As to claim 11, Liu teaches a method comprising: 
receiving, by a processor (240, fig 1) of an apparatus (115, fig 1), an indication to initiate a procedure from a network over a first type of access (non-3GPP) while a second type of access (3GPP) with the network is unavailable (see steps 400-410, fig 4, and paragraphs 67, 68, 73-78. Paragraphs 67, 68 and 77 in particular teaches that the access policy information may be provided by network in messages such as SIB and NAS messages
transmitting, by the processor, a response message to the network responsive to the receiving (see step 410, fig 4, handover to non-3GPP initiated by UE over non-3GPP network when 3GPP is deemed unavailable); and 
after the second type of access with the network becomes available, indicating, by the processor, to the network that the apparatus is reachable over the second type of access regardless of a need for signaling over the second type of access (see steps 500-510, fig 5, when 3GPP deemed available again, a handover request to 3GPP is initiated by UE, regardless of the availability status of non-3GPP).

As to claims 5 and 9, Liu further teaches storing, by the processor, information indicating that the notification procedure has been performed and that the notification response has been transmitted (see paragraphs 76 and 82, changes of availability status are archived, this would indicate the notification and response involved in this availability change).
As to claim 8, Liu further teaches wherein the indication message comprises any of: a notification response message with a new information element (IE) or a modified existing IE indicating that the 3GPP access has returned to a state in which the apparatus is reachable; a preexisting type of message which is extended or modified to serve a purpose of indicating that the 3GPP access has returned to a state in which the apparatus is reachable; or a new type of message which is defined to serve a purpose of indicating that the 3GPP access has returned to a state in which the apparatus is reachable (Paragraphs 67, 68 and 77 in particular teaches that the up to date access policy information may be provided by network in existing messages such as SIB and NAS messages).
As to claim 12, Liu further teaches wherein the first type of access comprises a non-3rd Generation Partnership Project (non-3GPP) access, and wherein the second type of access comprises a 3GPP access (see figures 4 and 5).
As to claim 13, Liu further teaches wherein the receiving of the indication to initiate the procedure comprises receiving an indication to initiate a notification procedure when the apparatus is in a 5th Generation (5G) Mobility Management (5GMM) connected (5GMM-CONNECTED) mode over the non- 3GPP access and a 5GMM idle (5GMM-IDLE) mode over the 3GPP access, and wherein the transmitting of the response message comprises transmitting a notification response message (see paragraph 58, 69 and 78.  Connections to 3GPP and non-3GPP would be 5GMM-CONNECTED AND 5GMM-IDLE respectively before the handover from 3GPP to non-3GPP.  A message such as service request message would be sent when receiving updated system information indicating an access bar for 3GPP).
As to claims 15, Liu further teaches wherein the receiving of the indication to initiate the procedure comprises receiving an indication to initiate a notification procedure, and wherein the transmitting of the response message comprises transmitting a notification response message (see steps 400-410, fig 4, and paragraphs 67, 68, 73-78. Paragraphs 67, 68 and 77 in particular teaches that the access policy information may be provided by network in messages such as SIB and NAS messages).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 2020/0336948 (Kawasaki et al.).
As to claim 2, Liu wherein the indicating to the network that the apparatus is reachable over the 3GPP access comprises: and initiating a connection establishment procedure over the 3GPP access (see step 510).
What is lacking entering a state of 5GMM-REGISTERED.NORMAL-SERVICE over the 3GPP access.
In analogous art, Kawasaki teaches a 5GMM-REGISTERED.NORMAL-SERVICE state for when a UE is allowed to access a 5G network (see Kawasaki, paragraph 134).
It would have been obvious to apply this teaching into Liu so as to allow for access to a 5G network.
As to claim 3, Kawasaki further teaches wherein the initiating of the connection establishment procedure comprises initiating a registration procedure for mobility and periodic registration update by transmitting a registration request message to the network over the 3GPP access (see Kawasaki, paragraph 137).
It would have been obvious to apply this teaching into Liu so as to allow for access to a 5G network.
As to claim 4, Liu further teaches wherein the initiating of the connection establishment procedure comprises transmitting a service request message to the network over the 3GPP access (see figure 3, step 326).
As to claim 14, what is lacking from Liu wherein the indicating to the network that the apparatus is reachable over the 3GPP access comprises: entering a state of 5GMM-REGISTERED.NORMAL-SERVICE over the 3GPP access; and initiating a registration procedure for mobility and periodic registration update by transmitting a registration request message to the network over the 3GPP access.
In analogous art, Kawasaki teaches a 5GMM-REGISTERED.NORMAL-SERVICE state for when a UE is allowed to access a 5G network (see Kawasaki, paragraph 134) and initiating of the connection establishment procedure comprises initiating a registration procedure for mobility and periodic registration update by transmitting a registration request message to the network over the 3GPP access (see Kawasaki, paragraph 137).
It would have been obvious to apply this teaching into Liu so as to allow for access to a 5G network.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Well Known Prior Art (Official Notice).
As to claims 6 and 10, Liu further teaches that configured operating policies are defined by the network in a downlink (DL) signaling, or provisioned by the network previously and stored in a universal integrated circuit card (UICC) or memory of the apparatus (see paragraph 77).
What is lacking is those policies establishing wherein the storing of the information comprises storing the information for a duration which is fixed, determined by the apparatus.
Examiner takes Official Notice that it was well known for UEs to have policies dictating that stored information be deleted after a predefined period of time.
It would have been obvious to apply this teaching so that the UE doesn’t run out of memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2021/0153286 (Park et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641